Law Department The Lincoln National Life Insurance Company 1300 South Clinton Street Fort Wayne, IN 46802 Mary Jo Ardington Associate General Counsel Phone: 260-455-3917 Fax: 260-455-5135 MaryJo.Ardington@LFG.com VIA FedEx July 19, 2011 Alison White Office of Insurance Products Division of Investment Management Securities and Exchange Commission Room 8634; Mail Stop 8629 treet, NE Washington, DC 20549-8629 Re: Lincoln Life Variable Annuity Account N Lincoln National Life Insurance Company File No. 333-172328 Dear Ms. White: This letter and the attached prospectus are in response to your comments of July 11, 2011. The blacklined prospectus reflects changes made since the filing dated June 28, 2011.We believe that these changes adequately address your comments. 1. Cover Page The first paragraph of the cover page describes Roth IRAs as a qualified retirement plans. This paragraph continues to state that “you do not pay income tax on the contract’s growth until it is paid” and “[q]ualified retirement plans already provide tax deferral.” Given the nature of a Roth IRA, please either revise this paragraph or explain to the staff how these statements are accurate. Response: We have revised the language to distinguish Roth IRAs from other qualified plans. 2. Special Terms, pages 4-5 Please define all capitalized terms to this section regardless of whether they are explained later. Response: We have placed all defined terms in the Special Terms section.As a result, we have had to adjust capitalization throughout the prospectus. 3. Expense Tables, pages 6-8 a. Please consider reconfiguring the fee tables as suggested at the end of these comments or at least revising the current fee table such that it walks the reader through the charges. Response: We have made revisions according to your suggestions (see pages 7-10). b. Please remove the definitions of Access Period and Lifetime Income Period from the notes to the tables and instead add the terms to the Special Terms section (see comment on Special Terms section). Response: The terms have been added to the Special Terms section (see pages 4-6). c. As advised in our last round of comments, any reimbursement arrangements reflected in the Total Annual Fund Operating Expenses must extend at least a year beyond the date of the prospectus. Please revise. Sec Instruction 3(e) to Form N-1A as referenced by Instruction 20 to Item 3 of Form N-4. Response:We are currently in negotiation with the underlying fund company. If they decide not to extend the fee waiver/reimbursement arrangements to include the effective date of this prospectus, we will delete the waiver/reimbursements (and corresponding footnotes) in the pre-effective amendment filing (see footnotes on page 12). d. With respect to the Lincoln SmartIncomc Inflation rider charge, even though this fee is not assessed during the payout phase, it would more appropriately be treated as a surrender charge as it appears to operate similarly. Please move the charge to the Contract Owner Transaction Expenses table. Response:This rider charge has been moved according to your request (see page 7). e. Please clarify footnote 3 on page 8 as it is extremely difficult to follow. Response:We have revised this footnote. 4. Range of Portfolio Operating Expenses, page 8 Please revise the minimum fee after waivers as this figure should not be larger than the fee absent waivers. Response:This revision has been made. 5. Examples, page 10 We note your response to our earlier comment that the expense examples reflect the most expensive way to purchase the contract. Wouldn’t it be more expensive, however, to purchase the contract with the i4Life Advantage w/GIB and EGMDB? Please advise or revise. Response:The Expense Examples reflect the highest charges during the accumulation period. i4LIFE® Advantage is an annuity payout option. 6. What kind of Contract am I buying? Pages 10·11 Please disclose that all material state variations are discussed in the prospectus. (If this is not true, please revise accordingly). Response: Material state variations refer to the Nursing Home Enhancement under Lincoln Lifetime IncomeSM Advantage 2.0 and the Fixed Side of the Contract. There are specific state differences on pages 40 and 65. 7. What is Lincoln Lifetime Income Advantage 2.0, page 12 When discussing a credit enhancement to the Income Base, please include the caveat “(less purchase payments received in that year)”. Please make this change throughout the prospectus (e.g., p. 33). Response:We have added this caveat on pages 14 and 36. 8. Rider Charges – Lincoln Lifetime Income Advantage 2.0 Charge, page 18 Please bold thedisclosure that “[t]he rider percentage charge will increase to the then current rider percentage charge, if after the first Benefit Year anniversary, cumulative purchase payments added to the contract after the first Benefit Year, equal or exceed $100,000. You may not opt-out of this rider charge increase.” Response: This disclosure has been bolded (see page 20). 9. i4Life Advantage Charge & i4Life Advantage with GIB Charge, page 19 Please clarify that these fees replace the base contract charges. Response: Clarification has been added to both sections (see pages 21 and 22). 10. i4Life Advantage with Guaranteed Income Benefit (version 4) for purchasers who previously purchased Lincoln Lifetime Income Advantage 2.0, page 21 Please bold the sentence stating that “[a]ny increased charges paid between the time of the step-up and the date we receive your notice to reverse the step-up will not be reimbursed.” Response: This sentence has been bolded (see page 23). 11. Investment Requirements, page 32 Please clarify whether the right to impose investment restrictions applies only to new contract owners. Response: Investment restrictions apply to new purchasers of the applicable living benefit riders, regardless of whether they are new or previous contract owners. Clarification has been added (see page 34). 12. i4Life Advantage Death Benefits, page 50 Please disclose any adverse consequences to the death benefit when moving from the base contract to the i4Life. For example, from the current disclosure it appears that the Maximum Anniversary Value would not carry over. Please explicitly state this in bold-faced type. Response:There are no material differences between the base contract and i4LIFE® Advantage death benefits. 13. Small Contract Surrenders, page 64 Please explicitly state, to the extent applicable, that having a small contract value will not cause a surrender of your contract while the optional withdrawal benefits are in effect. Response:This is explicitly stated in the last sentence of this section on page 65. 14. General In the future, please always file a response to comments describing your revisions and the page number(s) on which they can be found along with your revised registration statement. Response:We will file a response letter with each filing. Please call me at 260-455-3917 with further comments and questions. Sincerely, Mary Jo Ardington Associate General Counsel Lincoln InvestmentSolutionsSM Lincoln Life Variable Annuity Account N Individual Variable Annuity Contracts Home Office: The Lincoln National Life Insurance Company 1300 South Clinton Street
